Citation Nr: 1757466	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. §1151 (2012) for residuals of right thumb surgery in November 2008.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981, March 2002 to August 2002, and October 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, the Veteran testified before the undersigned at a Board hearing in Detroit, Michigan.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2017, the Veteran testified that he injured his right thumb while undergoing residential mental health treatment at the VA Medical Center (VAMC) in Battle Creek, Michigan.  The evidence indicates that the injury occurred in or around October 2008.  The earliest mental health treatment records in the virtual file are from February 2009 and indicate that the Veteran was in residential treatment for posttraumatic stress disorder (PTSD) at that time.  

In November 2008, the Veteran underwent surgery for his right thumb at the VAMC in Detroit, Michigan.  The next record pertaining to the Veteran's right thumb in the virtual file is a May 2010 treatment note by the Wound Care Clinic at the Detroit VAMC.  The Board notes that a February 2012 VA examination refers to a February 20, 2010, treatment note by the Wound Care Clinic; this appears to be an error.  The Veteran testified that he received regular treatment between November 2008 and May 2010, including physical therapy for his hand and thumb.  The Board notes a March 2009 mental health treatment note reflecting the Veteran's report that he is unable to move his thumb.  

At his hearing, the Veteran stated his intent to provide an occupational evaluation conducted by Goodwill; however, it does not appear such evidence was received.  On remand, the Veteran will have another opportunity to submit such evidence. 

In July 2010, the Veteran stated that he received $4,000.00 as a result of a settlement of a tort claim regarding his right thumb.  There are no documents related to a tort claim associated with the virtual file.  On remand, the Veteran is asked to provide information regarding this settlement.

In February 2012, a VA examiner stated that he was unable to provide an opinion as to whether a current right thumb disorder is due to treatment at a VA facility without resorting to mere speculation, noting that he was not provided records subsequent to August 2010, and the record as provided did not show a current disorder.  Treatment records subsequent to August 2010 indicate arthritis, decreased range of motion, and functional loss of use of the right thumb.  Accordingly, the Board finds the opinion to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records.  Specifically, request records for residential mental health treatment at the Battle Creek VAMC prior to February 2009; and all treatment records (to include Battle Creek and Detroit VAMCs) from November 2008 to May 2010, to include physical therapy records.  

2.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical, occupational, or legal records related to the claim on appeal, including any records related to (1) the tort claim and settlement referenced by the Veteran in a July 2010 statement; and (2) an occupational evaluation performed by or at the request of Goodwill.  

3.  After completing directives #1 and 2, request that an orthopedic surgeon, or other appropriate VA physician, provide an opinion as to the etiology of the Veteran's current right thumb disorder.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran developed any additional disability of the right thumb as a result of 
VA medical treatment in November 2008 (right thumb surgery).  

The term "additional disability" means any disorder or injury that did not exist immediately before the Veteran's October/November 2008 treatment.  The clinician must compare the Veteran's condition immediately before and after such treatment.  

The Board notes that the record contains diagnoses of arthritis, decreased range of motion, and loss of function of the right thumb.  If the clinician disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  If the answer to (a) is yes, is it at least as likely as not (50 percent or greater probability) that the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination?  

Proximate cause is shown if the additional disability is the result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.  However, proximate cause is not shown if the additional disability is due to an event not reasonably foreseeable-i.e., an event that a reasonable health care provider would not have foreseen.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran developed any additional disability of the right thumb as a result of the 20-month delay between the first surgery in November 2008 and the second surgery in July 2010.  

d.  If the answer to (c) is yes, is it at least as likely as not (50 percent or greater probability) that the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination?  

Proximate cause is shown if the additional disability is the result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.  However, proximate cause is not shown if the additional disability is due to an event not reasonably foreseeable-i.e., an event that a reasonable health care provider would not have foreseen.  

For the purpose of answering these questions, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  However, additional disability caused by the Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  

The Board notes the March 2009 mental health treatment record indicating the Veteran's report that he was unable to move his thumb.  See 05/07/2012, CAPRI - PTSD (in LCM), at 26.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


